DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Response to Amendment
It is acknowledged that claims 21-29, 31-37 were amended 07/21/2022.
Response to Arguments
Applicant’s arguments, see beginning of page 9 of the remarks, filed 07/21/2022, with respect to, “determining that the subset of the sensor data is inaccessible from a plurality of volumes on which sensor data is stored… generating interpolated data using the second subset of the sensor data from the selected subset of the plurality of volumes,” have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn.
Examiner’s Interview
On 8/10/2022, Examiner discussed amendments to claim 21, to clarify that the interpolated data is provided in response to the request for the subset of sensor data.   And also to place the claims in condition for allowance a Terminal Disclaimer is required to overcome the Double Patenting rejection in view of US Pat. No. 10,642,813.  Applicant agreed to the changed reflected in the approved Examiner’s Amendment below and has filed the Terminal Disclaimer.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Noah Kim, on 8/12/2022.
The application has been amended as follows:
21.	(Currently Amended) A computer-implemented method, comprising:
receiving a request for a subset of sensor data;
determining that the subset of the sensor data is inaccessible from a plurality of volumes on which the sensor data is stored; 
selecting a subset of the plurality of volumes;
reading a second subset of the sensor data from the selected subset of the plurality of volumes;
generating interpolated data using the second subset of the sensor data from the selected subset of the plurality of volumes; and
providing, in response to the request, a data set that comprises the interpolated data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 21-40 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: receiving a request for a subset of sensor data; determining that the subset of the sensor data is inaccessible from a plurality of volumes on which the sensor data is stored; 
selecting a subset of the plurality of volumes; reading a second subset of the sensor data from the selected subset of the plurality of volumes; generating interpolated data using the second subset of the sensor data from the selected subset of the plurality of volumes; and providing, in response to the request, a data set that comprises the interpolated data.  As recited in claim 1. 
They also do not explicitly teach or suggest: receive a request for a subset of sensor data that is unavailable in a plurality of volumes; identify a subset of the plurality of volumes on which a second subset of the sensor data is stored; retrieve the second subset of the sensor data from the identified subset of the plurality of volumes; interpolate the retrieved second subset of the sensor data so as to generate interpolated data representing the subset of the sensor data; and satisfy the request by providing a data set that includes the interpolated data.. As recited in claim 25.
Nor do the explicitly teach or suggest: receive a request for a subset of sensor data;
determine that subset of the sensor data is irretrievable from a plurality of volumes on which the sensor data is stored; select a second subset of the plurality of volumes; read a second subset of the sensor data from the selected subset of the plurality of volumes; generate interpolated data using only the second subset of the sensor data; and satisfy the request by providing a data set based at least in part on the read second subset of the sensor data and the interpolated data.  As recited in claim 33.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 21, 25 and 33.  Therefore claims 21, 25 and 33 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        8/12/2022